                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

   DAVID A. GAMBINO,
                                    1:17-cv-00830-NLH-AMD
                 Plaintiff,
                                    MEMORANDUM OPINION & ORDER
          v.

   AHSA CASSANO, et al.,

                 Defendants.


APPEARANCES:

DAVID A. GAMBINO
19757055
GILMER FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 6000
GLENVILLE, WV 26351

     Appearing pro se

SUSAN R. MILLENKY
U.S. ATTORNEYS OFFICE FOR THE DISTRICT OF NJ
970 BROAD ST.
SUITE 700
NEWARK, NJ 07102-2535

JOHN M. HOCKIN, JR.
RONAN TUZZIO & GIANNONE
4000 ROUTE 66
SUITE 231
ONE HOVCHILD PLAZA
TINTON FALLS, NJ 07753

     On behalf of Defendants

HILLMAN, District Judge

     It appearing that:

     1.    In 2017, Plaintiff filed a pro se complaint and an

amended complaint, which consists of 45 defendants, is 95 pages
long, and asserts claims pursuant to Bivens v. Six Unknown

Federal Narcotics Agents, 403 U.S. 388 (1971), the Federal Tort

Claims Act, and the Americans with Disabilities Act.       (See

Docket No. 1 and 14.)   At that time, Plaintiff was an inmate at

FCI Fort Dix in New Jersey.

     2.   After the filing of the amended complaint, Defendants

moved to dismiss Plaintiff’s amended complaint.

     3.   While the motions were pending, the Court appointed

counsel to represent Plaintiff.        The scope of the appointment of

counsel was limited, as follows:       [T]he appointment shall be

limited to the conduct of this case only, and shall end upon:

(1) final resolution of the Defendants’ motion to dismiss [D.I.

69], excluding any appeals, (2) Plaintiff’s termination of the

appointment, or (3) further order of the Court.       (Docket No.

102.)

     4.   In opposition to the motions to dismiss, counsel for

Plaintiff filed a letter response, requesting leave to file a

second amended complaint to streamline the allegations, claims,

and defendants.   (Docket No. 124.)

     5.   On October 11, 2019, the Court granted Plaintiff’s

request, finding that Defendants had not opposed Plaintiff’s

request, and that it was in the interests of justice to permit

amendment at that time in order to streamline the issues and

claims in this litigation.    (Docket No. 131.)     The Court

                                   2
provided leave to Plaintiff to file one, all-inclusive, amended

complaint.

     6.   On October 15, 2019, the appointed pro bono counsel

filed a letter, stating:

     As you know this office has been appointed as pro bono
     counsel on behalf of Plaintiff, David Gambino, for the sole
     purpose of opposing Defendants’ motion to dismiss
     Plaintiff’s Complaint. I am in receipt of the Court’s
     recent Order, denying Defendants’ motion to dismiss,
     without prejudice, and requesting that an Amended Complaint
     be filed within thirty (30) days. Given the Court’s recent
     Order and Mr. Gambino’s recent transfer to FCI Gilmer,
     which is located in Glenville, West Virginia, which is
     approximately four hundred and fifteen (415) miles from the
     Federal Courthouse in Camden, New Jersey, it is
     respectfully requested that my pro bono obligations be
     terminated moving forward in this matter.

(Docket No. 132.)

     7.   In response, on October 28, 2019, Plaintiff filed a

letter requesting, among other things, that his case move

forward without appointed pro bono counsel, and that he be

provided with 60 days to file a second amended complaint.

(Docket No. 133.)

     8.   On November 21, 2019, on his own behalf, Plaintiff

filed a second amended complaint.   (Docket No. 135.)

     9.   On November 27, 2019, the U.S. Government Defendants

filed a letter (Docket No. 136), noting that Plaintiff’s second

amended complaint is identical to the first four claims included

in the nine-count complaint filed in 2017.   The Government

requested the Court to reopen the Government’s prior moving

                                3
brief (Docket No. 120) so that the Government could renew that

motion to dismiss as to Counts One through Four of the pleading.

The Government stated that it made this request because a newly

filed motion would be identical to the one previously filed,

save for deletion of the parts that solely address claims Five

through Nine, and if Plaintiff had intended to refile his prior

amended complaint in full, the Government’s motion would be

wholly identical to its prior one.

     10.   After Plaintiff filed his second amended complaint, he

mailed to the Clerk’s Office several letters.   The Clerk’s

Office has not docketed Plaintiff’s submissions pending the

Court’s review due to the current status of Plaintiff’s

appointed counsel.

     THEREFORE,

     In consideration of appointed counsel’s letter, the

Government’s letter, and Plaintiff’s recent submissions,

     IT IS on this   11th      day of   December   , 2019,

     ORDERED that the appointed pro bono counsel be, and the

same hereby is, relieved of his appointment; 1 and it is further




1 Pursuant to 28 U.S.C. § 1915(d), a district court has broad
discretion to request an attorney to represent an indigent civil
litigant. Such litigants have no statutory right to appointed
counsel. Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993), cert.
denied, 510 U.S. 1196 (1994). It appears from the Plaintiff’s
recent letters to the Court which will be filed on the docket
pursuant to this Order, that he does not oppose this request.
                                 4
     ORDERED that the Clerk of the Court shall file on the

docket all of the recent submissions Plaintiff has mailed to the

Clerk’s Office as a supplement to his second amended complaint,

except for Plaintiff’s request to stay this matter pending his

release in October 2020, which the Clerk shall file as a

separate motion to stay; and it is further

     ORDERED that in light of Plaintiff’s claim that he did not

retain copies of his filings the Clerk of the Court shall mail

to Plaintiff a copy of the entire docket sheet, as well as

filed-stamped copies of all docket entries beginning with his

second amended complaint (Docket No. 135) and including the

newly docketed submissions and this Order; and it is further

     ORDERED that Defendants shall have 30 days from the filing

of this Order to renew their motions to dismiss or otherwise

respond to Plaintiff’s second amended complaint.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                5
